Citation Nr: 0212839	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 
1976 to December 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida in which the 
appellant's claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD), hypertension, a 
cervical spine disorder and a low back condition were denied.

The Board notes that the RO had previously denied the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder in a rating decision issued in May 1998.  
The appellant did not complete the procedural steps necessary 
for an appeal of that May 1998 rating decision that is 
therefore final.  The appellant's current PTSD claim was 
appropriately developed as a new issue because service 
connection for PTSD was not in contention at the time of 
prior final May 1998 RO rating decision that denied service 
connection for a nervous condition.  Samuels v. West, 11 Vet. 
App. 433, 436 (1998) (citing Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996) (newly diagnosed PTSD, whether or not 
related to a previously diagnosed mental disorder, cannot be 
the same claim).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant does not have PTSD due to his in-service 
experiences.

3.  Service medical records contain no findings or diagnoses 
of hypertension, nor was any hypertension demonstrated within 
one year of separation from active duty.

4.  The appellant's current hypertension was first 
demonstrated many years after service and it is not 
etiologically related to any in-service occurrence or event.

5.  The appellant was not treated for, or diagnosed with, any 
cervical spine disorder in service.

6.  The appellant's single in-service instance of a lumbar 
strain has not been shown to have resulted in any residuals 
or to have resulted in symptoms that were other than acute 
and transitory.

7.  None of appellant's currently diagnosed cervical spine 
disorders have been shown to be etiologically or causally 
related to active duty service or any incident therein.

8.  The appellant has not submitted competent medical 
evidence of any nexus between his current cervical spine 
conditions and any disease or injury related to any in-
service event or occurrence.

9.  There is no competent medical evidence showing that the 
appellant has any current diagnosis relating to lumbar spine 
pathology.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1131, 1154, 5103, 5103A, and 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

3.  A chronic cervical spine disorder, including degenerative 
disc disease, was not incurred in or aggravated during 
appellant's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).

4.  A chronic lumbar spine disorder was not incurred in or 
aggravated during appellant's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, and 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. 
Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for service connection for PTSD 
and hypertension.  The Board further finds that entitlement 
to service connection for a cervical spine disorder and a low 
back (lumbar spine) disorder is also not warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

I.  Service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

The Board has considered the appellant's statements submitted 
in support of his contention that he has PTSD as a result of 
his service.  To the extent that his statements represent 
evidence of stressors or continuity of symptomatology, 
without more these statements are not competent evidence of a 
diagnosis of PTSD, nor do they establish a nexus between an 
acquired psychiatric condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence.

The preponderance of the competent medical evidence of record 
does not establish a current diagnosis of PTSD.  The service 
medical records do not contain any diagnosis of any 
psychiatric disorder.  Post-service, there is no evidence of 
a diagnosis of PTSD.  The first evidence of any psychiatric 
treatment is found in the records from the appellant's 
February 1995 VA hospitalization for treatment of substance 
abuse; the discharge diagnoses included substance dependence, 
cocaine and alcohol, and borderline personality disorder.  
The same diagnoses were rendered after his hospitalization in 
August of 1995.  In October 1995, he underwent court-ordered 
treatment for anger management.  

More recently, a May 2000 VA primary care clinic physician 
rendered a clinical assessment of PTSD.  However, that the 
diagnosis was not made by a mental health worker and it 
appears to be based upon the appellant's own report of his 
history.  Furthermore, the appellant was seen later that same 
day in the VA mental health clinic requesting documentation 
of a PTSD diagnosis for which he said he had been treated in 
the past.  His counselor reviewed the records and informed 
the appellant that no diagnosis of PTSD was documented.  A 
July 2000 VA psychological consultation report indicates 
diagnoses of alcohol and cocaine dependence; depressive 
disorder not otherwise specified; and antisocial personality 
disorder.  A July 2000 VA hospital discharge report indicates 
that the appellant was hospitalized for treatment of cocaine 
and alcohol addiction.  The discharge diagnoses were 
substance dependence, cocaine and alcohol, continuous, and 
depression, not otherwise specified.  There was no diagnosis 
of PTSD.

Thus, the preponderance of the medical evidence of record 
indicates that the appellant was suffering from substance 
abuse and a personality disorder, not PTSD, in 1995, and that 
he is currently suffering from substance abuse and 
depression, not PTSD.  The preponderance of the claims file 
records contains medical evidence that does not support a 
past or current diagnosis of PTSD.  With the preponderance of 
the evidence against a current diagnosis of PTSD, the 
evidence cannot establish a causal connection between the 
claimed PTSD and service. 

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
appellant's claim for service connection for PTSD is denied.  
In addition, since the evidence is against a diagnosis of 
PTSD, the provisions of 38 U.S.C.A. § 1154 and VAOPGCPREC 12-
99 (1999) are not for application.

II.  Service connection for hypertension.

The appellant contends that he currently suffers from 
hypertension that is related to his active service, and that 
service connection for hypertension is therefore warranted.

As previously noted, a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  There must be medical 
evidence of a nexus relating an inservice event, disease, or 
injury and any current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.

Review of the appellant's service medical records reveals 
that he had a blood pressure reading of 110/80 during his 
September 1976 entrance examination.  During service the 
appellant had blood pressure readings of 110/64, 120/84 and 
110/58 in 1978.  There was no diagnosis of, or treatment for, 
hypertension in the service medical records.  On physical 
examination for separation in July 1979, normal 
cardiovascular findings were recorded; the appellant's blood 
pressure reading was 104/60 at that time.  In August 1979, 
the appellant had a blood pressure reading of 116/66.

The evidence of record reveals that the appellant was treated 
by VA physicians post-service.  In January 1995, he had a 
blood pressure reading of 136/82.  In February 1995, he had 
blood pressure readings of 152/86 and 142/88.  The appellant 
was hospitalized twice for substance abuse treatment in 1995, 
and no findings pertinent to hypertension were made.  In 
August 1995, he had a normal EKG with a blood pressure 
reading of 126/64.  The earliest documented instance of 
hypertension occurs in a VA doctor's note dated in November 
1998.  The appellant thereafter received continued treatment 
for hypertension.

In the VA Form 21-526 the appellant submitted in December 
1997, he did not claim service connection for hypertension.  
The appellant submitted his claim for hypertension in 
November 1998- four days after the first documented diagnosis 
of record.

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that any 
hypertension had its onset during the appellant's active 
duty.  No hypertension was noted in-service or at the time of 
separation.  There is no medical documentation until 1998 
that the appellant had abnormally high blood pressure 
readings and/or was diagnosed with any kind of hypertension.  
There is no competent objective clinical evidence of 
hypertension to a compensable degree within one year of the 
appellant's separation from service.  Nor is there any 
competent objective medical opinion that the appellant's 
current hypertension is related to his period of active 
service.

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
hypertension and his military service.  While the appellant 
has asserted that his current hypertension had its onset 
during service, his assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, it is not shown that his 
current hypertensive disease is proximately due to, the 
result of, or aggravated by service or by a service-connected 
disease or injury.  In this regard it is noted that service 
medical records are negative for abnormal blood pressure 
readings or a diagnosis of hypertensive disease.  There is no 
medical opinion of record etiologically relating the 
appellant's current hypertension to any in-service occurrence 
or event.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim of service 
connection for hypertension.  As such, the evidence is 
insufficient to support a grant of service connection for 
hypertension.


III.  Service connection for cervical and lumbar spine 
disorders.

A review of the appellant's service medical records reveals 
that he was seen in August 1977, for a complaint of right 
back pain of two months duration after lifting heavy objects.  
The diagnosis was back strain, and the appellant was 
instructed in the proper way to move heavy objects.  In 
September 1977, the appellant had x-rays taken because he 
complained of injuring his back in an auto accident.  
Radiographic interpretation of the AP and lateral spine x-
rays revealed a normal lordotic curvature, no fracture, 
compression or subluxation.  There was minimal scoliosis at 
L4, and L5 was convexed toward the left.  There was 
congenital spina bifida of the inferior portion of the 
sacrum.  No additional treatment was shown in service.  There 
is no evidence in the appellant's service medical records of 
any complaint of, treatment for, or diagnosis of, any 
cervical pathology or neck disorder.  The appellant's 
separation examination dated July 24, 1979, showed no 
complaint or clinical findings associated with the low back 
or the lumbar spine or with the neck or the cervical spine.

Review of the appellant's post-service medical records 
reveals that he was involved in a motor vehicle accident in 
December 1994, and that he sustained a cervical spine injury 
in that accident.  A January 1995 private neurosurgeon's 
medical record describes the post-service injury and contains 
a thorough medical history that does not include any mention 
of a prior neck injury.  The appellant complained of neck 
pain and some low back pain.  On physical examination, there 
was tenderness and some spasm in the neck with decreased 
range of motion.  There was no spasm or tenderness present in 
the low back.  Straight leg raises were negative.  The 
appellant's gait and station were normal.  The neurosurgeon 
stated that a 1994 CT scan of the cervical spine showed small 
disc protrusions at C4-5 and at C5-6 with some impingement on 
the theca.  He rendered diagnoses of cervical myofascial 
syndrome; rule out cervical radiculopathy, right; and 
headaches secondary to above.  No diagnosis pertaining to the 
lumbar spine was rendered.  In April 1995, the neurosurgeon 
noted that the appellant was complaining of some low back 
discomfort but that the majority of the pain was in the neck.  
He further stated that the appellant did not show any 
abnormalities in the low back.  In July 1995, the 
neurosurgeon noted that the appellant reported that he 
occasionally had low back pain.  In March 1996, the appellant 
demonstrated low back tenderness with a suggestion of slight 
tightness in the paralumbar musculature.

Review of the appellant's post-service VA treatment records 
reveals that the appellant was seen in January 1995, for 
complaints of neck pain.  He reported being in a motor 
vehicle accident in December 1994; he was wearing a cervical 
collar.  Physical examinations conducted in conjunction with 
the appellant's VA hospitalizations in February 1995 and 
August 1995 were within normal limits.  In December 1998, the 
appellant sought treatment for neck pain; he reported being 
in a car accident.  The diagnosis was neck strain.  A May 
1999 treatment note indicated that the appellant was seeking 
treatment for neck pain that stemmed from a December 1998 car 
accident.  A July 2000 note states that the appellant had a 
history of a car accident resulting in a neck injury 
diagnosed as cervical myofascial syndrome.  The physical 
examination was essentially negative.  When the appellant was 
undergoing VA physical therapy for his neck pain in July 
2000, he did not mention any low back pain nor did he seek 
treatment for any lumbar spine condition.  The VA records do 
not contain any diagnosis of, or treatment for, any lumbar 
spine disorder.

The appellant maintains that he suffers from residuals of a 
neck injury and a low back condition.  Review of all of the 
evidence of record reveals that the appellant was treated for 
a back strain in 1977 during his Army service, but there is 
no mention of any neck condition.  Furthermore, there is no 
medical evidence of record to establish that the in-service 
back strain was other than acute and transitory.  No clinical 
abnormality as a result of the in-service back strain has 
been medically demonstrated to be currently present.  In 
addition, the record does not contain competent medical 
evidence of a nexus between any current cervical spine 
disorder and disease or injury during the appellant's active 
military service.  The appellant has not provided any medical 
evidence to establish that he currently suffers from any 
cervical or lumbar spine disorder that is related to service, 
and his statements, and the statements of his representative, 
are not competent evidence as to medical diagnosis or 
causation.  Moray v. Brown, 5 Vet. App. 463 (1993).

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for a back strain and that this 
condition resolved without sequelae.  There is no medical 
evidence of record to establish that he suffered any injury 
of the cervical spine at all or that he suffered any injury 
of the lumbar spine that was other than acute and transitory.  
Radiographic examination of the lumbar spine in 1977 was 
negative for acute pathology.  The first documented evidence 
of any cervical spine pathology does not occur until after 
the appellant's December 1994 car accident.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the appellant's claimed cervical spine 
disorder was first shown years after service and has not been 
related to service by any competent medical opinion.  The 
appellant has not submitted competent medical evidence 
showing that he currently has any cervical spine disorder 
that is linked to any incident of service.  

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  As there is no competent 
evidence of record of any current diagnosis of any lumbar 
spine disorder, the Board concludes that the appellant's 
claim for service connection for such is denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's four service connection claims.  Since the 
preponderance of the evidence is against these service 
connection claims, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

IV.  Veterans Claims Assistance Act.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After review of the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The rating decisions and the Statements 
of the Case (SOC), as well as the Supplemental Statements of 
the Case (SSOC), notified the appellant and his 
representative of the evidence necessary to substantiate the 
claims, the evidence that had been received, and the evidence 
to be provided by the claimant.  Furthermore, the RO sent the 
appellant a VCAA notification letter in January 2001, and the 
May 2002 SSOC provided the appellant with the text of the new 
38 C.F.R. §§  3.102 and 3.159.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims for 
benefits.  In light of the fact that the appellant does not 
have a current diagnosis of PTSD or of any lumbar spine 
disorder, there is no reasonable possibility that further 
assistance would aid in substantiating those two claims.  All 
relevant Federal records have been obtained, including VA 
records and service medical records.  Private medical records 
identified by the appellant have also been obtained by the 
RO.  Furthermore, the appellant did not provide any response 
to the RO letter sent in September 2001.  The appellant has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  Veterans Claims Assistance Act of 2000, 
Pub L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.103 
(2000); final rule published at 66 Fed. Reg. 45620 (August 
29, 2001).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Service connection for PTSD, hypertension, a cervical spine 
disorder and a lower back (lumbar spine) disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

